Appeal from a judgment of the Wyoming County Court (Michael F. Griffith, J.), rendered February 24, 2009. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree.
Now, upon reading and filing the stipulation discontinuing appeal signed by defendant on September 14, 2010 and by the attorneys for the parties on September 14 and 23, 2010,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present — Scudder, P.J., Smith, Green, Pine and Gorski, JJ.